218 F.2d 164
Albert FISCHLER and William Saltzman, Plaintiffs-Appellants,v.Joseph R. McCARTHY, as Chairman of the Permanent Subcommittee on Investigations of the Senate Committee on Government Operations, Defendant-Appellee.
No. 31.
Docket 23101.
United States Court of Appeals, Second Circuit.
Argued December 7, 1954.
Decided December 20, 1954.

Harry Green, New York City (Samuel A. Bloom, New York City, on the brief), for plaintiffs-appellants.
Alfred P. O'Hara, Asst. U. S. Atty., New York City (Daniel G. Buckley, J. Edward Lumbard, U. S. Atty., and Thomas A. Bolan, Asst. U. S. Atty., New York City, on the brief), for defendant-appellee.
Before CLARK, Chief Judge, and MEDINA and HARLAN, Circuit Judges.
PER CURIAM.


1
The dismissal is affirmed for lack of venue in the district court. See 28 U. S.C. § 1391(b); Butterworth v. Hill, 114 U.S. 128, 5 S.Ct. 796, 29 L.Ed. 119; and the opinion of Judge Kaufman below as reported in D.C.S.D.N.Y., 117 F. Supp. 643, at pages 646-647.